Citation Nr: 1716482	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-44 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent from November 20, 2009, to April 28, 2013, and in excess of 50 percent from April 29, 2013, for posttraumatic stress disorder (PTSD) and anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1968, including service in Vietnam.  He earned two Purple Hearts and was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.  

The Veteran was scheduled for a hearing at the Cleveland, OH office on April 3, 2017, but did not attend, did not provide good cause for not attending, and did not request that the hearing be re-scheduled.  The request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  From November 20, 2009, to April 28, 2013, the Veteran's PTSD and anxiety neurosis are characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped, speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

2.  From April 29, 2013, the Veteran's PTSD and anxiety neurosis are characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped, speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not by occupational and social impairment, with deficiencies in most areas; total social and occupational impairment is clearly not shown.  


CONCLUSIONS OF LAW

1.  From November 20, 2009, to April 28, 2013, the criteria for a rating in excess of 30 percent for PTSD and anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9400 (2016).

2.  From April 29, 2013, the criteria for a rating in excess of 50 percent for service-connected PTSD and anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently service-connected for PTSD and anxiety neurosis at 30 percent from November 20, 2009, and at 50 percent from April 29, 2013, under Diagnostic Code 9400.  Under that code, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board after August 4, 2014, DSM V is applicable to the claim.

Before undertaking analysis, the Board notes that the Veteran is service-connected for PTSD and anxiety neurosis, but not for other types of mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A.  A rating in excess of 30 percent prior to April 29, 2013

The Veteran is service-connected for PTSD (also diagnosed as anxiety neurosis) from September 14, 1968.  His claim for increased rating was filed on November 20, 2009.  Because his claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).

The Veteran's symptomatology prior to April 29, 2013, is not indicative of a rating of 50 percent.  Medical evidence suggests that during this time the Veteran did not display reduced reliability or productivity.  The Veteran consistently told VA psychologists that he still interacts with people when needed.  See VA notes dated October 2011, December 2011, and May 2012.  In February 2012, a VA nursing note reports that the Veteran has listened to his wife's advice about his diet and has listened to a nurse's advice about keeping a food journal for diabetes monitoring.  In September 2012, the Veteran told a VA psychologist that he had been hired as a gas drilling consultant and planned to use the salary to arrange a college fund for his great grandchildren.  These factors suggest that the Veteran has remained both reliable and productive.  

Medical evidence also suggests that the Veteran is experiencing no problems with impaired judgment or abstract thinking.  His thinking was characterized as normal in VA psychology notes dated July 2011 through February 2013.  In March 2013, he was forward-thinking enough to explain to a treating physician that he wanted to have one consistent psychiatrist so that he wouldn't have to re-live the same experiences when interacting with new psychiatrists.  Also, the Veteran was working as a gas drilling consultant during this time, with the goal of supporting his great grandchildren.  Taken together, this indicates that the Veteran's judgment and abstract thinking are not impaired.  Also, the Veteran's psychologists do not characterize his memory as being impaired and do not mention any speech difficulties.  

The Board notes that in an October 2010 notice of disagreement the Veteran stated that he displayed "reduced reliability and productivity," "flattened affect, circumstantial, circumlocutory or stereotyped speech," and "panic attacks more than once a week."  The Veteran is competent to offer this testimony because such symptoms are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, even considering the Veteran's lay testimony, on balance the evidence suggests that the Veteran was reliable, productive, and able to speak coherently from November 20, 2009, to April 28, 2013.  

In addition, the medical records do not support an occurrence of more than one panic attack per week.  For example, the April 2013 VA examiner stated "that [the Veteran's] last panic attack occurred over one year ago," and prior to April 2012, the medical records do not reflect reports of panic attacks of more than once a week.  

There is evidence for and against the Veteran having difficulty establishing and maintaining effective work and social relationships.  A December 2009 VA psychology note records the Veteran as saying that friends are pulling away from him.  January 2010 VA psychology notes record the Veteran as saying that he avoids people and has no close family or friends that he can confide in.  A December 2010 VA psychology note describes the Veteran as having difficulty with group therapy.  A February 2013 VA psychiatry note records the Veteran as saying that he and his wife tolerate each other.  The evidence of record also suggests that he is no longer in contact with two of his siblings.  Also, the Veteran has regularly stated that he interacts with people when needed.  See VA notes dated October 2011, December 2011, and May 2012.  

Personal statements from the Veteran and his spouse are consistent with the Veteran having difficulty establishing and maintaining personal relationships.  In an October 2010 personal letter the Veteran reported that it was hard for him to grow close to people.  In an October 2010 notice of disagreement, the Veteran stated that he had preferred to be alone since coming home from Vietnam, that he could not get through group therapy because of the members and the bad memories that the sessions engendered, and that he had difficulty in maintaining relationships.  In an October 2010 letter, his wife testified that he would "blow up" at her when confronted, that while his daughters were young he only worked and drank, that there was no love or closeness between him and his family, that he recently hit her when awakening from a nightmare, and that he remains alone in his thoughts and actions.  The Veteran and his wife are competent to offer this testimony because lay witnesses are considered competent to testify about symptoms that are within their knowledge and personal observations.  See Barr v, 21 Vet. App. at 307.  

On the other hand, the December 2009 VA psychology note records the Veteran as being agreeable to speaking to a social worker and psychologist.  One of the January 2010 VA psychology notes records the Veteran reporting that he sought counseling on the advice of a friend.  An April 2010 VA psychology note describes the Veteran as being an active participant in his fourth group session.  An August 2010 VA psychology note records the Veteran reporting positive aspects of group treatment.  A July 2011 VA psychology note describes the Veteran having a weekly coffee group that he participates in, albeit for reduced lengths of time.  The April 2013 VA examination reported that the Veteran still met with this group for fifteen minutes on a weekly basis.  A July 2012 VA psychology note describes the Veteran traveling to Chicago with his wife and a friend and gaining a greater understanding of how the friend lives through the experience.  And as noted, the Veteran was working as a gas drilling consultant during this time.  

Overall, the Veteran's symptomatology is not consistent with a rating of 50 percent for post-traumatic stress disorder prior to April 29, 2013.  The evidence as a whole indicates that the Veteran was reliable, productive, and communicating coherently during this time period.  The Veteran's reported incidence of panic attacks is not supported by the medical evidence of record.  The evidence of difficulty in maintaining relationships is somewhat muted by evidence to the contrary.  Based on the Veteran's overall symptomatology, the muted evidence of difficulty in establishing and maintaining effective work and social relationships does not by itself justify a rating of 50 percent from November 20, 2009, to April 28, 2013.  

The Veteran's symptomatology clearly does not entitle him to a rating of 70 percent.  The evidence does not indicate occupational and social impairment with deficiencies in most areas, since the Veteran was working as a consultant during this time and regularly stated that he was able to handle his own finances.  VA psychology notes from December 2009 to March 2013 consistently report that the Veteran does not display suicidal ideation or that he is a suicidal risk.  VA psychology notes from April 2009 to September 2012 consistently report that the Veteran has good hygiene.  Medical records do not support symptomatology of speech that is intermittently illogical, obscure, or irrelevant.  While there is some evidence of difficulty in maintaining and establishing effective relationships, the evidence to the contrary, as outlined above, demonstrates that it is not impossible for the Veteran to do so.  

The best evidence supporting a 70 percent rating would be in the area of obsessional rituals and impaired impulse control, based on a December 2010 VA psychology note describing the Veteran obsessively checking his home at night and the wife's October 2010 letter reporting that the Veteran hit her during a nightmare.    

However, the weight of the evidence strongly indicates a lack of occupational and social impairment with deficiencies in most areas, as shown by a lack of suicidal ideation, and the existence of lucid speech, good hygiene, and the ability to establish and maintain effective relationships.  The references to the Veteran having to check his home at night and the fact that he struck his wife on one occasion during a nightmare are simply insufficient to justify a ranking of 70 percent prior to April 29, 2013.  

The record also does not support a ranking of 100 percent.  There is no total occupational and social impairment, as evidenced by the Veteran's ability to work as a gas drilling consultant and maintain his own finances.  VA psychology notes dated from December 2009 to February 2013 consistently describe the Veteran as "reality based" or deny delusions and hallucinations.  A 100 percent rating is therefore not supported by the evidence of record.  

B.  A rating in excess of 50 percent from April 29, 2013

The Veteran is not entitled to a rating of 70 percent from April 29, 2013.  From this time, the Veteran was able to monitor his own blood pressure from home and report diabetes symptoms to medical professionals.  See, e.g., June 2014 VA medical note (reporting a 23 minute discussion between the Veteran and a nurse).  VA medical notes during this time consistently report the Veteran as being alert and oriented.  As reported in a May 2014 VA medical note, during a telephone conversation with a nurse, the Veteran asked about possible complications from using the same insulin bottle for 45 days, expressed a concern that he didn't want to waste the insulin, but when corrected by the nurse he promised to write dates on the bottle and put reminders on his calendar.  As reported in a June 2014 VA medical note, the Veteran expressed gratitude towards a treating physician who had discussed his diabetes with him and stated that a physician friend had given him similar information.  As reported in an October 2014 VA medical note, the Veteran was lucid enough to explain his research regarding the side-effects of his current medications and advocate for a different treatment regimen.  A March 2016 VA examination reported that "it does not appear as if his occupational functioning has been significantly negatively impacted by his mental health symptoms as evidenced by his long and reportedly successful work history."  The examination also reported that the Veteran was still living with his wife.  The medical records also consistently bear out that the Veteran has been working with his wife, a nutritionist, to improve his diet.  Taken together, the fact that the Veteran is able to monitor his own blood sugar, report his symptoms, and regularly engage in intelligent discourse with his medical providers and others is not indicative of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  

The Board notes that the March 2016 VA examination listed "[i]nability to establish and maintain effective relationships" as one of the Veteran's symptoms.  This single, unexplained reference is the only apparent evidence of this symptom.  

Also weighing against a rating of 70 percent are VA medical notes from May 2013 to April 2016, which consistently state that the Veteran is either not a suicidal risk or not displaying suicidal ideation.  VA medical notes from April 2013 to September 2013 indicate normal speech that is not intermittently illogical, obscure, or irrelevant.  VA medical reports from April 29, 2013 indicate good hygiene.  This evidence also weighs against a 70 percent rating.  

The April 2013 VA examination and the March 2016 VA examination list irritable behavior and outbursts of anger as symptoms of the Veteran's PTSD.  Considering the evidence as a whole, these symptoms, which are not clearly borne out by other medical evidence, are insufficient to justify a rating of 70 percent.  

The Veteran is also not entitled to a rating of 100 percent.  According to an April 2016 VA outpatient note, the Veteran specifically denied visual or auditory hallucinations.  His ability to record his own blood pressure and report his symptoms and other concerns to nurses over the telephone suggests that he is not experiencing total occupational and social impairment.  

C.  Other considerations

The Board finds that the Veteran's symptoms do not justify the application of additional staged ratings.  

The Board will not infer a claim of TDIU because the Veteran was working as a consultant for at least part of the period on appeal and the March 2016 VA examiner stated that "it does not appear as if [the Veteran's] occupational functioning has been significantly negatively impacted by his mental health symptoms as evidenced by his long and reportedly successful work history."  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD is so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the Veteran's service-connected disorder.  In addition, the Veteran's symptoms are specifically enumerated under the applicable Diagnostic Code.  Furthermore, in rating the Veteran for PTSD, the Board considered all of the symptomatology and not just those enumerated in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for diabetes, residuals of a right thigh injury, femoral nerve neuropathy, erectile dysfunction, left inguinal hernia, and facial scars.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 30 percent from November 20, 2009, to April 28, 2013, for service-connected PTSD and anxiety neurosis is denied.

Entitlement to a disability rating in excess of 50 percent from April 29, 2013, for service-connected PTSD and anxiety neurosis is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


